Citation Nr: 1508617	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In this rating decision, the RO granted entitlement to service connection for hypertension, on the basis that the disability was aggravated by service-connected diabetes mellitus.  The RO assigned a noncompensable rating.  The Veteran perfected an appeal of the rating assigned.

The Board is cognizant that in a June 2013 rating decision the RO informed the Veteran that the issue of entitlement to service connection for a heart disability secondary to the service-connected hypertension was in appellate status.  Current review indicates that this issue has not been adjudicated by the RO and is not in appellate status.  Further, in a April 2013 VA examination, the Veteran asserted that he did not have a heart disability.  For these reasons, this instant decision is limited to consideration of entitlement to a compensable rating for service-connected hypertension.

FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is manifested by diastolic blood pressure readings that are predominantly below 100 and systolic blood pressure readings that are predominantly below 160.

2.  There is not a history of diastolic pressure predominantly 100 or more.

3.  The Veteran is prescribed medication for the service-connected hypertension disability.



CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal of the rating for hypertension arises from the Veteran's disagreement with the initial noncompensable evaluation following the grant of service connection for this disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.   

The duty to assist has also been met.  VA and private medical records are of file.  In addition, the RO obtained SSA records.  Service treatment records are also of file.  The Board is cognizant that at some point the Veteran's claims file was rebuilt, following a loss of records.  The Board cannot identify any records that remain missing from the file.  As records originally of file may still be absent, however, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See generally O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran was afforded VA medical examinations in November 2007 and April 2013.  This appeal is based on the consideration of blood pressure readings, and the file contains many records containing such readings spanning many years.  In the April 2013 VA examination, the examiner specifically addresses whether there are any other symptoms related to the hypertension disability and the effect of this disability on the Veteran's employability.  Thus, the Board finds that the evidence of record, to include the VA examinations of file, are adequate upon which to adjudicate this appeal.  See 38 C.F.R. §§ 3.326, 3.327.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

The Veteran seeks a compensable rating for his service-connected hypertension.  Reviewing the procedural history, this claim stems from his October 2005 claim for service connection.  The RO granted a noncompensable rating as of this claim and the Board will review the relevant evidence throughout this time period.  As discussed below, the rating schedule also specifically considers the history of the Veteran's blood pressure readings.  Therefore, the Board has carefully reviewed all blood pressure readings of file from the dates of service to the present.  

The Veteran has specifically indicated that the disability warrants up to a 20 percent rating.  In a February 2015 brief, the Veteran's representative has contended that a 10 percent rating is warranted, citing that the this criteria "has repeatedly [been] met" and that this "has not been fully acknowledged."  The representative has also contended that an extraschedular evaluation is warranted.  The Veteran contended  in his notice of disagreement that a compensable was warranted as he would have this disability throughout his life and that he would need to take medications for it.   In his February 2012 substantive appeal (VA Form 9), the Veteran reported that his hypertension medication was working.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000);Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, such as in this case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007). 

The Veteran has reported that his hypertension began in 1991, many years after separation of service.  Review of his service treatment record do not document reading indicative of hypertension as defined in 38 C.F.R. § 4.104, Diagnostic Code 7101.  Instead, the RO granted service connection on the basis that service-connected diabetes mellitus aggravated the hypertension disability.  In such cases, normally, the rating assigned would reflect only the degree of disability (but only that degree) over and above that degree of disability existing prior to aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Here, as outlined below, however, the evidence does not indicate that the disability has been compensable at any point, and thus, such a reduction would have no impact on the outcome of this appeal.

The Veteran's service-connected hypertension disability is rated under Diagnostic Code 7101.  Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

It is unnecessary to report all of the blood pressure readings contained in various records, to include the VA examinations of record, VA and private treatment records, in addition to the SSA disability records, although as noted, the Board has reviewed all these readings.  The Board reports only a portion of these readings to explain the basis of its conclusion that a compensable rating is not warranted.  Further, the readings of record vary rather significantly, and the record indicates that the Veteran has undergone changes in his prescribed medications.

In a December 1998 record contained in the SSA disability documents, a blood pressure reading of 147/86 was recorded.  Another treatment record contained in the SSA documents dated in January 2002 records a blood pressure reading of 122/84.  Review of the private clinician records reveal high readings of 128/94 in October 2005 and 140/90 in November 2005.  

Also of record are VA treatment print outs that contain summaries of the Veteran's blood pressure readings; review of one such summary reveals an October 2006 reading of 168/96 (this reading is repeated in other VA treatment records).  This summary contains fourteen other readings, however, where the blood pressure readings were below a systolic of 160 and a diastolic of 100.  These readings cover a period of time from the October 2006 reading to May 2014.  The VA treatment records include many recordings of blood pressure; the vast majority of these readings are below a systolic of 160 and a diastolic of 100.  For example, in an October 2007 VA treatment record, a clinician recorded an initial reading of 149/91, with follow up readings of 149/91; 150/91; and 146/101. Thus, one of the four readings that day showed a diastolic reading of over 100.  In one December 2011 VA treatment note a blood pressure reading of 133/96 is recorded; another day in that month a reading of 133/96 was recorded.

In the November 2007 VA examination report (date of examination was in October 2007), the examiner recorded the following readings:  146/90; 154/90; and 140/90.  The examiner noted that the subjective symptoms were headaches and dizziness.  In a March 2013 VA diabetes mellitus examination, the examiner recorded the Veteran's blood pressure reading as:  130/80; 132/78; and 130/80.

The Veteran underwent an additional examination for hypertension in April 2013.  The examiner reviewed the claims file.  Blood pressure readings at the time of the examiner were the following:  152/88; 144/89; and 143/88.  The examiner found that there were no related pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  Further, the examiner found that the disability did not affect the Veteran's ability to work.  The Veteran was prescribed continuous medication for the disability, but had not taken the medication for six to twelve months.  

In April 2014, the Veteran reported that he recorded a blood pressure reading of 180/96; in a later voicemail, he reported that he had again tested his blood pressure and it was 170/96.  A clinician, however, recorded blood pressure readings of 77/54 and 81/57 in a May 2014 treatment record.  In May 2015, the Veteran reported another list of readings that he had taken.  Out of the eighteen reported readings, four of them contained systolic pressure of greater than 160; none contained a diastolic of greater than 100.

The Board finds that the Veteran's service-connected hypertension does not warrant a compensable evaluation at any point during the period on appeal.  The evidence does not reveal that the Veteran has had a diastolic pressure of predominantly 100 or more or a systolic pressure of predominantly 160 or more.  Although the Veteran is prescribed medication, the clear preponderance of the evidence weighs against a finding that there is a history of diastolic pressure predominantly 100.  As outlined above, the Veteran, at times, had blood pressure readings above 160, but at no time were these the predominant readings.  Further, there is at least one occasion where the Veteran had a diastolic pressure of over 100.  The Board has carefully considered the many readings of file from the date of the service recording to see if there was such a history, but at all times the vast majority of readings were below 160 systolic and 100 diastolic.  Based on this history, the evidence weighs against a compensable rating.

Although the Board has considered the Veteran's contention that his disability warrants a compensable rating based on him taking medication and having the disability, the Board does not find a basis on which to grant a schedular compensable rating as such requires certain findings regarding the blood pressure readings of record, and here, these readings do not support a compensable rating.  Further, although as noted, the Veteran's representative has indicated that the criteria for a 10 percent rating were met, the representative did not indicate how the evidence met the criteria, and as detailed above, the Board can find no such basis.  Although the Board has carefully considered the benefit-of-the-doubt rule, the clear preponderance of the evidence weighs against the claim.  For these reasons, a schedular compensable rating for hypertension is denied.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  Although the Board has considered the Veteran's subjective complaints of headache and dizziness, the examiner, in the April 2013 VA examiner, made a specific finding that there were no such associated symptoms.  The Board finds that relating certain symptoms to the service-connected disability involves questions of disease manifestations and etiology beyond the ability of a layperson.  As such, the only competent evidence indicates that the manifestations of the hypertension disability is the high blood pressure readings themselves.  As noted, the representative has contended that an extraschedular rating is warranted, but has not asserted the basis for such.  The Board can find no such basis.  As discussed above, there is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's hypertension is not productive of the manifestations that would warrant a compensable rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Federal Circuit held that TDIU is not raised in an increased rating claim unless the following requirements (as detailed in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001)) are met:  the veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran reported in a June 2013 application for TDIU benefits that his hypertension was one of the reasons he was unemployable, along with service-connected PTSD and diabetes mellitus, but he has never indicated that hypertension alone caused unemployability.  Further, the Veteran was subsequently granted a 100 percent rating for PTSD as of the same month as his claim for TDIU, June 2013.  Lastly, in the April 2013 VA examination, the examiner opined that the disability did not affect the Veteran's ability to work and there are no medical opinions that indicate that the hypertension does affect the Veteran's ability to work.  Thus, there is no evidence of unemployability due to hypertension.  Thus, the issue of TDIU is not raised in connection with this claim.  



ORDER

Entitlement to an initial compensable disability rating for service-connected hypertension is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


